Case 1:19-cv-02309-LGS Document 2 Filed 03/14/19 Page 1 of 1

AO 440 ('Rev. 06/\2) Summons in a Civil Action

 

UNITED STATES DISTRICT CoURT

for the

Southern Distriet of New Yorl<

MARUGA LLIGU|COTA,
on behalf of herself and FLSA Collective Plaintifis

 

l’/aim'i[/,`fs)

v. Civil Action No.

CARA NAILS, |NC. d/b/a Cara Nails
and EUN Hl HONG

 

[)q/a/i(/cz)rt($)
SUMMONS IN A ClVIL ACTION

T 01 (Defe)ic/cr)tl'$ name and add)'ess) CARA N/-\ll_S, INC. d/b/€l Cal`a NallS
1722 F|RST AVENUE
New York, New Yorl<, 10128

A lawsuit has been liled against you.

Within 2l days alter service of this summons on you (not counting the day you received il) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fecl. R. Civ.
P. 12 (a)(Z) or (3) -- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintii`f’s attorney,
Whose name and address are: C.K. Lee, Esq.

Lee Litigation Group PLLC

30 East 39th Street, Second F|oor
New Yorl<, NY 10016

Tel: (212) 465~1188

lf you fail to respond,judgment by default will be entered against you for the reliel"demanded in the complaint
You also must file your answer or motion with the court.

(,."LERK ()F C7OU1€ T

 

.S`ig)m/ure ()_/`F/er/r 0)' l)e/)z/ly C'[er/\'

